DETAILED ACTION
	Claims 1-4 and 6-16 are pending.
Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention is withdrawn in light of applicant’s persuasive arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2014-0137720) in view of Park et al. (US 2014/0057177).
Regarding claim 1, Choi teaches a lithium titanium oxide of the following chemical formula
	Li4Ti5-(x+y)MxAyO12 wherein x+y≤2 (par. 7-14).
	Choi does not teach the tap or pellet density.  However, Park et al. teach a lithium titanium oxide battery with a high electrode density may have improved capacity (par. 23-34, 40, 79, 92, 123, table 3, 7). Thus, the density of the electrode is a known result effective variable.  Thereofore, it would have been obvious to one of ordinary skill in the art to optimize the tap and pellet density of the Choi electrode because Park teaches that the density affects the performance of the battery electrode.
	Regarding claim 2, Choi does not teach that there is less than 5 wt.% rutile type titanium oxide.  However, Choi does teach that reducing rutile titanium oxide in battery active materials improves performance (par. 6, 55).  The optimization of a known result effective variable is within the ambit of one of ordinary skill in the art.  See, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore, it would have been obvious to one of ordinary skill in the art to reduce the amount of rutile titanium oxide in Choi because Choi teaches that such a reduction improves battery performance.
	 Regarding claim 3, Choi teaches embodiments that do not contain Zr (par. 7-14).

	Claim 4 is rejected under 35 U.S.C.103 as being unpatentable over Choi et al. and Park as applied above, further in view of Abe et al. (US 2016/0181672).
	Regarding claim 4, Choi does not teach that the BET surface area is greater than 4.3 m2/g.  However, Abe et al. teaches that Lithium Titanate electrodes suitably have a surface are of 4-5 m2/g (par. 30-34).  Therefore, it would have been obvious to one of ordinary skill in the art to have the Choi active material have a surface area of 4.3 m2/g or more because Abe teaches that such a range is suitable for lithium titanate active materials.







Response to Arguments
Applicant's arguments filed 12-14-2021 have been fully considered but they are not persuasive. 	
Applicant argues that the new limitation to claim 1 overcomes the prior art rejections, however, Park is now offered as teaching the new claim limitation.

Allowable Subject Matter
Claims 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 6 recites a method of preparing a lithium titanium complex oxide comprising the steps of:
Stoichiometrically mixing a pore inducing compound, a titanium compound, and a dissimilar metal compound
Preparing a slurry in which primary particles are in a solvent and wetmilling the primary particles
Forming secondary particles by spray drying the slurry, mixing the secondary particles with a lithium containing compound mixture
Calcining the mixture
And classifying the calcined mixture
Prior art Choi teaches mixing a titanium compound and a dissimilar metal, wet milling the primary particles and forming secondary particles by spray drying with a lithium compound while simultaneously classifying the particles, then calcining the mixture (par. 37-49).  Choi does not teach that the calcined mixture is classified and does not teach that a pore former is used.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729